COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00430-CV


IN THE MATTER OF J.T.W.


                                     ----------

          FROM THE 97TH DISTRICT COURT OF ARCHER COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant J.T.W. appeals from the juvenile court’s order requiring him to

register as a sex offender. We affirm the order.

                               I. BACKGROUND

      On November 9, 2010, the State filed a petition alleging that Appellant,

who was sixteen, committed two counts of aggravated sexual assault and two

counts of sexual assault against his brother and step-brother, who were both

younger than fourteen at the time. Appellant stipulated to the facts supporting

      1
       See Tex. R. App. P. 47.4.
the four counts, and on December 14, 2010, the juvenile court concluded that

Appellant had engaged in delinquent conduct.        See Tex. Family Code Ann.

§§ 51.03(a), 54.03(f) (West Supp. 2012). That same day, the juvenile court held

a disposition hearing and concluded that “the child is in need of rehabilitation

and/or that the . . . child is in need of supervision.” See id. § 54.04(c). The

juvenile court placed Appellant on probation for two years (until December 13,

2012) and ordered him to comply with several terms and conditions, including the

requirement that he complete a program for the treatment of sex offenders. See

id. §§ 54.04(l) & (p), 54.0405.    The juvenile court deferred its decision on

requiring Appellant to register as a sex offender until after he successfully

completed the sex-offender program.         See Tex. Code Crim. Proc. Ann. art.

62.352(b)(1) (West 2006). Appellant signed a waiver of his right to appeal these

orders. See Tex. Family Code Ann. § 56.01(n) (West Supp. 2012).

      Appellant successfully completed the sex-offender program on December

15, 2011, and began out-patient treatment as previously ordered while continuing

on probation. On October 9, 2012, the State filed a petition to modify the prior

disposition to require Appellant to register as a sex offender because Appellant

had violated the terms of his probation. See id. § 54.05 (West Supp. 2012).

Specifically, the State alleged that Appellant had contact with children more than

two years younger than himself (“the contact violation”), viewed pornographic

material on the internet, and possessed sexually arousing material (“the

pornography violations”).

                                        2
      The juvenile court held a hearing on the State’s petition on October 12,

2012. See Tex. Code Crim. Proc. Ann. art. 62.352(c) (West 2006); see also Tex.

Family Code Ann. § 54.05(d) (West Supp. 2012) (mandating hearing upon

State’s motion to modify disposition). Appellant pleaded not true to the contact

violation and true to the pornography violations. Appellant’s juvenile probation

officer, Jennifer Schindler, testified at the hearing. She stated that Appellant was

given two polygraph examinations: one in June 2012 and one in September

2012. During the pre-examination interview for the June polygraph, Appellant

admitted to the contact violation.      Appellant admitted to the pornography

violations during the pre-examination interview for the September polygraph.

The State introduced the letters from the polygraph examiner into evidence at the

hearing, detailing Appellant’s pre-examination admissions. 2

      The juvenile court found that Appellant had violated the terms of his

probation, as proved through the contact violation and the pornography

violations; thus, the juvenile court concluded “that the adequate protection of the

      2
        We recognize that the court of criminal appeals has held that polygraph-
test results are inadmissible as unreliable. See Leonard v. State, 385 S.W.3d
570, 577–81 (Tex. Crim. App. 2012). But here, Appellant’s polygraph results
were not considered as a ground to require him to register as a sex offender.
What was considered were Appellant’s admissions that he committed the contact
violation and the pornography violations during the pre-examination interviews.
See, e.g., United States v. Allard, 464 F.3d 529, 533–34 (5th Cir. 2006); Autry v.
State, Nos. 05-11-00217-CR, 05-11-00218-CR, 2012 WL 1920900, at *2–3 (Tex.
App.—Dallas May 29, 2012, no pet.) (mem. op., not designated for publication);
Brisco v. State, No. 01-00-00762-CR, 2002 WL 595075, at *1–2 (Tex. App.—
Houston [1st Dist.] Apr. 18, 2002, pet. ref’d) (op. on reh’g, not designated for
publication).

                                         3
public and the rehabilitative needs of [Appellant] require[] that the terms of

supervision for [Appellant] be modified to require that [Appellant] register as a

sex offender [for ten years] in accordance with Article [62.051], Texas [Code] of

Criminal Procedure.” See Tex. Code Crim. Proc. Ann. art. 62.352(c).

                             II. STANDARD OF REVIEW

       In an appeal from an order requiring sex-offender registration, our standard

of review “is whether the juvenile court . . . abused its discretion in requiring

registration.” 3   Id. art. 62.357(b).   In our abuse-of-discretion review, we ask

whether the juvenile court (1) had sufficient information upon which to exercise

its discretion and (2) erred in its application of discretion.   In re M.A.C., 999
S.W.2d 442, 446 (Tex. App.—El Paso 1999, no pet.).            We answer the first

question under the well-trod principles of a sufficiency-of-the-evidence review. In

re L.L., Jr., No. 08-10-00073-CV, 2011 WL 2162748, at *2 (Tex. App.—El Paso

June 1, 2011, no pet.). In short, we view all of the evidence introduced at the

hearing in the light most favorable to the ruling to determine whether any rational

trier of fact could have concluded that the public interest dictated registration.

See, cf., Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979)

(discussing standard for determining whether sufficient evidence supports

conviction); Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012) (same).



       3
       We may also review the juvenile court’s order for procedural error, but
Appellant does not raise a procedural-error issue.

                                           4
      If sufficient evidence exists, we then determine under the second inquiry

whether the juvenile court made a reasonable decision or an arbitrary one, i.e., a

decision made without reference to guiding rules or principles. L.L., 2011 WL
2162748, at *2. If the juvenile court did not enter specific findings, as is the case

here, we examine the implied findings supporting the court’s decision to require

registration. Id. at *3.

                       III. SUFFICIENCY OF THE EVIDENCE

      Appellant appeals from the modification requiring registration and argues

that there was no evidence supporting the conclusion that the public interest

would be served by requiring him to register as a sex offender. See Tex. Code

Crim. Proc. Ann. arts. 62.352(c), 62.357(b) (West 2006). It is undisputed that

Appellant successfully completed the treatment program ordered by the juvenile

court. Therefore, the juvenile court was required to exempt Appellant from the

registration requirement unless the interests of the public required registration.

Tex. Code Crim. Proc. Ann. art. 62.352(c).

      The evidence admitted at the hearing revealed that Appellant admitted to

viewing pornography on the computer; contacting minors on social-media sites,

chat rooms, and interactive video games; sending pictures of his genitals in a text

message to an adult woman; sending a picture of his genitals to a minor through

a social-media site; consuming alcohol; and paying two minor girls to kiss each

other in his presence. These actions were violations of the terms of Appellant’s

probation and most were the bases for the State’s petition to modify disposition

                                         5
to require registration.   These multiple violations were sufficient evidence to

uphold the juvenile court’s implied findings supporting its conclusion that the

interests of the public required registration. See, e.g., Tex. Code Crim. Proc.

Ann. art. 62.351(b) (delineating evidence court may consider in hearing to

determine public interest in requiring registration); In re J.D.G., 141 S.W.3d 319,

322 (Tex. App.—Corpus Christi 2004, no pet.) (holding evidence of multiple

violations of probation terms supported order requiring registration). Further, we

do not agree with Appellant’s ostensible argument that one witness’s testimony—

here, Appellant’s juvenile probation officer—is insufficient, ipso facto, to support a

conclusion that the public interest requires registration. Article 62.351(b) does

not require a specific amount of evidence, but only dictates the appropriate types

of evidence that may be admitted, including witness testimony and exhibits, both

of which were before the juvenile court at Appellant’s hearing. See Tex. Code

Crim. Proc. Ann. art. 62.351(b). Therefore, we conclude that the evidence was

sufficient to justify the registration requirement; thus, the juvenile court did not

abuse its discretion. We overrule Appellant’s issue and affirm the juvenile court’s

order.


                                              LEE GABRIEL
                                              JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DAUPHINOT, J., filed a concurring opinion.

DELIVERED: July 11, 2013

                                          6